OFFICE   OF THE ATTORNEY GENERAL          OF TEXAS
                       AUSTIN




Honorable Lae Curtis
Cougty Attorney
Boll cow&y
Beltou,  T8xar




        Your lettar     of
ion or thh   d0pei6nt




                                    delayed   birth   oartlrlcate
                                     ror the ax-aetrioefmui or
                                     II l oortiried 00~~ or
                                       oo~nriection with the
                             lnia   relating     to Military

                      adrieed  the Goun$y Clorlc that in
                     Arti     1939-A IWq~ir.# Only thnt
                     ~3 copy Oi tih4 birth aort@&oate      be
                  d rroe 0r ohargo,   8ne doer not applg~ to
                  rOF filing  and XX100l-di.R$ tha deLayed
        blrbh 08tifrioa te.    It clp~8rO to me rrO3I both
        rho title   and body or the Aot.or the isgl6latum
        the   it mu intcndad that the ‘fmomptionrrom fee8
        rhouia apply  ouly to oertirimtea   an4 oairtiried
        00plw or 55strufaanta. tiow6rer,  alnoe the
        qucratlon ha8 been raised aereral tiinas bp
                                                                                                                340

     Uonomble      Lao curtia,                 p06O 2
yt
1
                  isx-tierrloemea              und prOb8bly will be inalate&
                  upon rraquantly%n the lutura, both the Oouity
                  clerk and X will qqmolrte very Auoh your
                  opinion about the mmttbr.”

                  we r.mwm00rem.y                    coneidared        your        puaatiou        ML% hare
     oQnalndt36    that         YOU     b5VO    OOrF6Otly       aOA5trueb           the     5t5tUt0,      the
     prtinont            rt     or    whibh     i5  in0iud66      i0     m0tion           i   th0rYor,
     rbwl     pror r &at

                              *~baf     rrolp ana Orter         the    ~rr00tiv~           det0      Or
                  this         Aot,     all counts Clorkr,        ana  DiatricrtClerka,
                  other            in thfa 8tate who are required
                                orri0iaia                          to
                  ;saua any r0fin or oartir’ioeh  or wy oopy or 00pi05
                  0r lwtruuntr    nooaaurg 85 proor to rakebliah uty
                  6Lpfi or al&u    or 84 ox-aarrlooaea  or the radar81
                  govolnmnt,                or cry ~f-a4mb~~#   0r tkie AudLiariaa
                  to 6he WRO~                r0r008 or  tih unitad swtor    Gorammwt
                  8hal.llaaue anoh OertitlMta,    an4 uk*~iro  oortlriod
                  oopior  or a4 inntruinoot neo*wary   to prove any Soot5
                  or OakrbUBh 5nx 01O15i 0r luah *x-rcrrvioe uan or auoh
                  ax-mbora    or ta Auxiliarlom,'r~0    or my phmgo,
                  Wd 5b5li hOit&         th0 l5k b u& in(            S
                                                                Or 000pWti0B
                  lktw,     aAd uay other Iaawaaary         trot to be oatsbliahod
                  to r ib an6 eaa1at lwh e x -M r *~ao annma lx4wRbera
                  0r the Auxll.brirr      in Ooap.lOti~ the nootd or auoh
                  lorrioo when woerasry         or reptied      ia the eatabllah-
                  mat or olal.nu aad tieo8oury nrvioa              ltatua,      ln
                  either   world war I, the apenbh-Amortow vim, world
                  War XI, or any other aotirr         aartfor , *hero auoh eor-
                  vi06   maa mndered,     ld rhara the parron uotid on
                  proper probr, be entitled to aoxiponratlon, inouranoe,
                  0~ may othar rozra or ad uakd          aettlemit         r0r  *or-
                  rim    randand   to the Un i to6 Water        Cior-nt          by
                  aueh ox-eerrie6 iaeaor 6x-webera             or tke AWlll~rfebh
                  me county Qlerk,       Diatrl~t    Glark, or other 0rrfOi5k5
                  irahg      8uah eorttffoate8     or 00rtwOd oopiea of
                  lnotrumentr,    ahall not be liable         for sag 55ttlO-
                  mnt ror     any lua hnduotion        and th a ma a a511           no t
                  be oountau 05 feeo oolleote d ana ohargoabl6                 ta suoh
                  0rrh,      and 5h011 rolla no part Or the marifaum r0a5
                  or 0u0h OrriOer       a.1 Or the prov15i0n5 or 8eotion              1
                  hweor, ahall inure to the haLr0 at law or auoh as-
                  aervica man and amn6mbsra or the Auxllfariaa,                    whsro
                  the proof la ixioaaa4ry to aatabllah            the ol8fm wnian-
                  sting         throu@         ox under        uuoh 6.x-O~rgiOamm or
 wxorclblu,     Lao Curtie,       page 3

              ax-ma~bara or      tha   Auxillarlaa.*
              ml85lr 0r hrtlola     I+477 Varnon*a hnaotmta6 ciiil
 $tatutea    QIIamoabod by Act8 of lh?., prorldaa that a&y oiti-
 se5 of t&la Stata wi*hIug to rile        the hoora    0r any bfrttt or
 death oartilIoata,     not prawioualy    rclgIatorad, any make ap
 pltaatlon    to tha F-robatc Court in the oounty when the birth
 ox aaeth ooaurmd on the adoytsd rorm or blrtb           or d4rth
 eartlrloata~    or auoh oitlaon wlahlng to file the moor6 ot
 u)y birth er bath      that 000Urmd O~kida        the Skk   Or Taua,
 not pravloualy     nglatrntl, may mh        8~plioation to the Probata
 Gourt   in the aaunty when ho naibra on the propr 8doplM
 ram or birth or bath        oertiri08ta.     Buoh aa eppliomt    ia
 npuira~I      at   tha   t&a   ha ii168     him rpplioation   $0 par a ibe
 or on0 dollar, *rirty oanta               (SO@) or whiah *hall      be rotalnod
 bf’tha Olark OS the Oounty Goti    ior raoordlng raid blPth or
 be&h ObrtIil~tO~’     ProrIaloa  I5 ala0 r&e r0r ohe oollao-
 tion 0r other fear under oarta~a ben4~tiona wkem the oonnty
 wlga   la ~nquind  00 -0rtlora tslml or tha laaua *a to the
 applioant*abirtbw     Mother prorlaIon   or lald Rule 15;
                    lmrtiriOb oopiorror nld birth or baath
              oartiilw~     aall k 1amiaQ br lltbr the Qounty
              Clark or thb State aaglatnr     and ree ror 8aiQ
              oerttriad   aopy *hell be rirty  aaata (504) .*
           Wa ham 4irBot   your 8WantIon  to Artlo&                  102    Fanal
‘, Qoda, and 00pa0iaU.y ‘40 that ptt  Whloh road8              aa    r0&w

                  vay oounto orrioer 0~ 4ay ~latrIat ltto zne y
              $0 whom roar or eoata ma al&mod by Inr whe ahall
              mi    to oh8    op the troa or ooata that rf   ba
              bun under arrating law*, or rho &all    ramit
              roe tktat iuy be due under the lrrr,,or who aha
                                                            "i 1
              tell  60 Mko tha mywt nquimd       by l.8~ Ed. . .
              *hall be rmd    not loaa tbn tmntprin nor 9029
              than fire haw~bred doUar8,   Saul mot torblddan by
              tibia artlole i8 a nepmwa   orron~a.*
              The oounty oPfioer5 0r .mzL aounty am                 oo*panaata&
 on a ularj    beoia.    sactlen   5 OS APfIola 39120, Vcrnon*r
 annotated  civil   Gtatutal,    8pplIosble  to l8Id oounty, among
 Other tnlnga proribrar
                     "It ahall         bo   the dutJ    O? all orrioer8 to
              obargs and oollrot In tho manner authorixed     by
              law all roea and oodralon8     whlsh era peraltted
              bf law to be ae8esred  and aolleakd    Soti all olii-
              ala1 eorvlcr psriozmed by the&      A8 a a dw& n lua h
              feee am col&eted they rhtJ.1be deposited In the
              Vffloars' Salary y’und, or funds yrovlded in thin
              AOt.  In uve~r;t the Corpiliiseion~a Court findslihat
              the r0iiiim to eollclot any roe or oodr8~on       rae
              aU8 $0 AO.&Ot    OA the jSU% Of th* OfriO9r   OhUrgd
              with We rurponnibll.ity of oollcatiw a&m, the
              acow or maoh fee or ooaaisaion    ahall br dedookd
              rrosi th0 ulary or auah orri00r.a

              hrtlcls  1934a 1s eti sxca~tion to tha mmdstory pro-
~iei0~6       0r iirtfoh 102 or tae ~tsn4l c0d0 8nd mation 5 0r
Article 19124, rhloh lms e0ner81 l0w, rspuiring th0 oounty
olark sad 611 other oountr orr19bra to oharge all.rW8 ad
-88b~8      rhioh 8X0 QORaittad by 38W t.0 b0 as#W#d Mb
001100tmd ror           all offiolal          nrriee     pwforawb by them.
              It    18 an ahabll8hed              rub   of    oon#Oruotion             @hea 6
statute which           O@IlBtitUti8         8D   lXOep tiO
                                                          to A
                                                             e              $enOl’d       l.rr   rfl;l
be rtriatly een8trwd     and not 8xbndad bemad ltr plaia tar&8
by judloial conatruotlon. Bawber8er v. Allen 101 Tar. 352,
107 S. Vi. !@61 bNCU18tiOa Va P0A.t (CiV. fb
siaon va Elddlaton   (Ciri App.) U2 8. Wsy1

         AAourinatiw OrCha to? 166, ALOt Of the GUthi.0&18-
laturo, Q. 267, (Art,  19391) !noludia$ lt~ title, body and
eaargenoy oleuae t&&a@ that it ~180alrarly the purpom8 of the
kglalstun to 1trtt    Zhe bOAaria or t&e iob to tkM lnumerated
Ob8#08   Or petOOA8 aaotloaed therein, rOr the 8pOOiria ppr&30808
8tatsd,, and m.y to the artcnt ar *any r0rar er oertirloato or
arty   Copy    Or    OOpieS      Or    ~~J~~WIKU&#-      Or    wQerDifi~d             OOpiO8     tgeXVOi.’
Therororw,          M
                am tomed to oo~slud~0 WA opO8e tea0 allmod
the  oounty olerk ror rsoordlng a birth or d,oaOb eartblfioato   or
any other tea m~orulng to hir srrm prsllpLnary     te muohrooord-
bg ia AOt Wit&iA thr kan*8 Or th alXOOp O~o n~   ~WQv0r~   th s  r ee
or riitr Wf%t8 sllorcrd the uotmty alurk for lmu1LL(: e ourtirtcd
oopg or 0 birth or Qeth 0ertirloabe ir oloarly    witnin tha ex-
oo~tion rhon isruad to ang person who is a Psnber or any 0r tn0
onuPllsrat6d clo88e8 rp00i2ied in the aot and Par ayr 0r the
~Z'~OWll !J~OAti0A9d tiuX6iA.

                                                              YOU.8 very truly,